J-S60018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NICOLE P. GALAJ                                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

DAVID HAMILTON

                         Appellant                  No. 927 EDA 2015


                Appeal from the Order Entered March 2, 2015
               In the Court of Common Pleas of Bucks County
                  Domestic Relations at No(s): 199862425


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY LAZARUS, J.:                FILED NOVEMBER 06, 2015

      David Hamilton (“Father”) appeals from the order entered in the Court

of Common Pleas of Berks County denying his petition to decrease his

support obligation for his sixteen-year-old child, his motion for contempt,

and his request for counsel fees. Because Father has waived his claims on

appeal, we affirm the trial court’s order.

      In its Pa.R.A.P. 1925(a) opinion, the trial court found that Father’s

Rule 1925(b) statement of errors complained of on appeal was “too vague to

allow this [c]ourt to identify the issues raised on appeal.”     Trial Court

Opinion, 6/19/15, at 2. The trial court, therefore, concluded that Father had

waived his claims on appeal.

      Father raised the following claim in his Rule 1925(b) Statement: “The

ruling of March 2, 2015 involves an abuse of discretion.   The Pennsylvania
J-S60018-15



Rules of Civil Procedure and Title 23 Pennsylvania Consolidated Statutes

were disregarded and/or misapplied.” Pa.R.A.P. 1925(b) Concise Statement

of Matters Complained of on Appeal, 4/6/15.

         It is well established that “Appellant's concise statement must properly

specify the error to be addressed on appeal.” Commonwealth v. Hansley,

24 A.3d 410, 415 (Pa. Super. 2011).           A Rule 1925(b) statement must

“concisely identify each ruling or error that the appellant intends to

challenge with sufficient detail to identify all pertinent issues for the judge.”

Pa.R.A.P.1925(b)(4)(ii). “[A] [Rule 1925(b) statement] which is too vague to

allow the court to identify the issues raised on appeal is the functional

equivalent of no [Rule 1925(b) statement] at all.” Lineberger v. Wyeth,

894 A.2d 141, 148 (Pa. Super. 2006). See also Pa.R.A.P. 1925(b)(4)(vii)

(“Issues . . . not raised in accordance with the provisions of this paragraph

(b)(4) are waived.”).

         Where, as here, a court “has to guess what issues an appellant is

appealing, that is not enough for meaningful review.” Commonwealth v.

Dowling, 778 A.2d 683, 686 (Pa. Super. 2001) (citation omitted). See In

re A.B., 63 A.3d 345 (Pa. Super. 2013). The claims Father raises in his Rule

1925(b) Statement lacked the requisite specificity required by our rules of

court.    Father does not identify how the court abused its discretion in the

ruling, or, for that matter, which ruling or rulings were an abuse of

discretion.     Further, Father does not indicate how the Rules of Civil

Procedure and the Domestic Relations Code were misapplied. We therefore

                                       -2-
J-S60018-15



agree with the trial court that Father waived appellate review.   See

Pa.R.A.P. 1925(b)(4).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2015




                                -3-